Title: To Thomas Jefferson from Daniel Carroll, Daniel Brent, and Charles Minifie, 24 May 1803
From: Carroll, Daniel; Brent, Daniel; Minifie, Charles
To: Jefferson, Thomas


          
            Sir,
                     
            Washington, May 24th. 1803
          
          The Eastern Branch Bridge Company, incorporated by law, is now engaged in the erection of a Bridge from the intersection of Pennsylvania and Kentucky Avenues at the Branch, to the Land of Mathew Wigfield on the opposite Shore, with the best prospect of a completion of the work by the last of the Summer. Under these circumstances, we trust, Sir, you will concur with us in opinion that the improvement of Pennsylvania Avenue to this point, will contribute greatly to the convenience and accommodation of the City, from the facility that it will give to travelling & to the transportation of articles coming and going across the Bridge—and that under this view of the subject, you will not be averse to the application of any public Monies that may be under your controul, which can with propriety be so used, to this object. We take the liberty, therefore, respectfully to ask the favor of you to take this subject into consideration, and to give such Directions in the case as you shall think proper.
          We are, with Sentiments of very high respect, Sir, Yr. Mo: Obt Servants.
          
            
              
              Danl. Carroll of DudnDanl Brent.Cha Minifie
              }
              Directors the EasternBranch Bridge Co.
            
            
              
            
            
              
            
          
        